DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 ends with the typographical error “molding. molding.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binner et al. (6,572,577) in view of Wada et al. (6,432,076).
With respect to claim 1, Binner discloses a tampon applicator assembly, as shown in figure 2, comprising a tampon applicator 1 comprising a barrel region 10 having an insertion tip 11 and a second end 32, the barrel region comprising polyethylene, as disclosed in column 4, lines 13-15. A grip region 30 comprises a barrel end 41a adjacent the second end of the barrel region, as shown in figure 4. The grip region 30 has a plunger receiving end 32 opposite the barrel and 41a, as shown in figure 4. The grip region 30 is sized and shaped to receive one or more of a user’s fingers, as disclosed in column 6, lines 48-56. A plunger 20 having a forward plunger end is inserted into the grip region 30, as shown in figure 4. The grip region 3 comprises a soft and resilient material such as thermoplastic elastomer or foam, as disclosed in column 8, lines 53-55. The barrel region and grip region are formed in a two part process, as shown in figures 13A and 13B.
Binner discloses all aspects of the claimed invention with the exception of a tampon pledge such that a top part and a bottom part are positioned along a longitudinal axis and comprising a removal string attached to the bottom part and treaded through the plunger, and the barrel region being lubricious and comprising low density polyethylene. Binner discloses the applicator assembly comprises a tampon, as described in column 1, lines 4-10, but remains silent as to any details of the tampon. Binner further discloses in column 4, lines 13-15 and 23-24, that the barrel region of the applicator is made from polyethylene and is intended to have a minimized thickness, but does not explicitly disclose the polyethylene is low density.
Wada discloses a tampon applicator assembly comprising a barrel region 1 and a plunger 2, as shown in figure 1. A tampon pledget 3 is provided in the barrel region and has a top part (i.e. end) connected to a bottom part (i.e. end) positioned along a longitudinal axis, as shown in figure 1. A removal string 4 is attached to the bottom end and threaded through the plunger, as shown in figure 1. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the applicator assembly of Binner with a tampon pledge having a top part and a bottom part that are positioned along a longitudinal axis and comprising a removal string attached to the bottom part and treaded through the plunger, as taught by Wada, to achieve the predictable result of providing the applicator with a tampon that can be easily inserted and removed by a user.
Wada further teaches that the barrel region 1 comprises a smooth (i.e. lubricious) surface and that an exemplary material for forming the barrel region is low density polyethylene because it produces a smooth surface and a small thickness, as disclosed in column 4, lines 5-10. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the barrel region of Binner lubricious and comprising low density polyethylene, as taught by Wada, to produce an applicator having a smooth surface and small thickness to improve the comfort to the user during insertion of the applicator.
With respect to claim 2, the grip region 30 comprises ribs 41a and 41b, as shown in figure 9.
With respect to claim 3, the ribs comprise a first gripping rib 41a closer to the insertion tip than the second gripping rib 41b, as shown in figure 7. A user is fully capable of gripping the first rib to ensure a low depth of insertion and the second rib to ensure a deeper insertion.
With respect to claim 4, the grip region 30 is intended to indicate to a user where to grip during insertion, and therefore is considered to be an insertion indicator.
With respect to claim 5, the grip region 30 is raised with respect to the barrel region, as shown in figure 4.
With respect to claim 6, the grip region 30 is visually distinct from the rest of the barrel region, as shown in figure 4, and therefore has a different aesthetic. 
With respect to claims 7 and 8, the claims are drawn to an article of manufacture, and therefore the method of attaching the grip region to the barrel region constitute product-by-process limitations. Since Binner discloses the identical structure as the claimed invention, a barrel region with a grip region attached thereto, the process of making the article does not distinguish the claimed invention over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,575,994 in view of Binner et al. (6,572,577). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all aspects of the present claims with the exception of the grip region comprising a thermoplastic elastomer or foam, and the barrel region and grip region being formed in a two-part process. Binner teaches that a thermoplastic elastomer or foam are suitable materials for forming the grip portion of a tampon, and it would have been obvious to one of ordinary skill in the art at the time of invention to form the grip portion of the present invention from a thermoplastic elastomer or foam to achieve a grip region that is comfortable to grip. The claims are drawn to an article of manufacture, and therefore the method of attaching the grip region to the barrel region constitute product-by-process limitations, and therefore the process of forming the applicator assembly does not patentably distinguish the claimed invention over the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781